Title: Franklin and Chaumont to Arnauld de La Porte, with La Porte’s Reply, 1[–5] April 1780
From: Franklin, Benjamin,Chaumont
To: La Porte, Arnauld de



Monsieur
Versailles ce 1er. avril 1780—
M. de Sartines m’a autorisé en mettant L’apostille au memoire cy Joint de vous Confier L’objet dont il Sagit. M. William Neveu de M. franklin doit envoyer de Nantes de L’orient et de Morlaix L’habillement Complet pour dix mil hommes, et M. de Beaumé a envoyé de Paris douze Caisses de Medicaments, Le tout a L’adresse de M. Bersole a Brest pour estre Embarqués par vos ordres et estre Remis a M. holker Consul de france et agent de la Marine a Philadelphie, pour les tenir a la disposition de M. le Marquis de lafayette. J’ecris en Consequence, Monsieur, a M. Bersole de prendre vos ordres Sur ces objets, pour quil fasse Marquer les Balots de la Marque que vous luy indiquerez afin qu’on puisse les Reconnoistre et les Remettre a leur destination par tout ou ils arriveront.
La Majeure partie de Ces Balots doivent, Monsieur, estre arrivés a Brest ou y arriveront dans Les Dix premiers Jours de ce mois, et Je prends La Liberté de vous observer qu’il est Bien essentiel qu’ils soyent embarqués, on Les avoit destinés pour L’hermione et unne gaucherie en a privé M. le Marquis de lafayette. Je vous Suplie en graces d’en proteger L’embarquement, ils Sont destinés a vêtir des Soldats qui Sont Nuds. Je Crois vous en dire assez pour que vous Jugiez de leur veritable destination.
Je Suis avec Respect et attachement Monsieur votre tres humble et tres obeissant Serviteur
Leray DE Chaumont
M. le Docteur franklin, Monsieur, me Charge de vous temoigner toutte Sa Reconnoissance des Bons Services que vous Rendez a Son Pais.
B Franklin
M. de la Porte intendant de la Marine a Brest


Vls [Versailles?] ce 5. avril
Le temps ne me permet pas, mr, de repondre au long à la lettre que vous m’avez fait l’hr. de m’ecrire de Versailles le 1er. de ce mois. Je n’ai que celui de vous informer que j’ai pourvû à l’embarquement des Ballots que vous avez à Faire passer à mr. holker pour les tenir à la disposition de m le mis. de lafayete. Les 100. ballots adressés par m Williams à m Bersolle s’embarquent actuellement. Les 12. caisses de medicamens ne sont point encore arrivées, elles le seront egalement dès qu’elles seront rendûes Msr, Si toutefois elles le sont à temps. J’aurai l’honneur de vous adresser la facture; Elle sera adressée de maniere à cacher la destination, et en même temps à assûrer la remise des effets à Mr. holker.
En me pretant en ce qui depend de moi à cette expédition Je remplis le service du Roi, et j’execute les ordres de mon ministre. Je serai très flatté que mr. Le Dr. franklin veüille bien voir de plus dans l’empressement que j’y mets mon devoüement pour les Etats unis de l’Amérique et mon respect pour sa personne.
